[ago12312014ex1091_image1.jpg]





February 4, 2015
Robert B. Mills
Chief Operating Officer



Dear Bob:


This letter agreement (the “Agreement”) will confirm our understanding regarding
your separation from Assured Guaranty Ltd. (the “Company”).
SECTION 1
SEPARATION DATE
In discussion with the Company, the position of Chief Operating Officer (“COO”)
has been eliminated by the Company, and you and the Company have agreed that
your employment will be terminated as a result of the elimination of your
position and that the effective date of your separation from all positions and
employment with the Company and its Affiliates (as defined in Section 3.2 of
this Agreement) is March 31, 2015 (your “Separation Date”). As a result of your
separation and in recognition of your years of exceptional service to the
Company, the Company has approved certain cash payments to you and certain
rights to accelerated and continued vesting of unvested equity awards granted
pursuant to the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan, as amended
(the “LTIP”) all as detailed below in Section 2. The offer to you set forth in
this letter shall remain outstanding during the period described in the release
of claims attached hereto as Exhibit A (the “First Release”), provided that the
Company may, in its sole discretion, by written notice to you, extend this date.
The release of claims attached hereto as Exhibit B (the “Second Release”) should
be signed and returned to the Company on or after your Separation Date such that
the Second Release becomes effective within the sixty-day period following your
Separation Date.
SECTION 2    
PAYMENTS AND BENEFITS
You shall be entitled to compensation, benefits, payments, and distributions
from the Company and its Affiliates in accordance with this Section 2.
2.1.    Prior Amounts. Within thirty days of the Separation Date or such earlier
date as required by applicable law, the Company shall pay you the amount of all
earned and previously unpaid salary for the period ending on your Separation
Date, based upon your annualized base salary of $520,000.

1

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]



2.2.    Severance Benefit. Subject to you signing and not revoking the First and
Second Release and subject to your continued compliance with the terms of
Section 3 below, the Company shall pay you one million eight hundred sixty-three
thousand two hundred sixty-seven dollars ($1,863,267) in a single lump-sum
payment no later than the sixty-day anniversary of your Separation Date (the
“Severance Payment”); provided, however, that, if the Second Release does not
become effective on or before the sixty-day anniversary of the Separation Date
or you violate the terms of Section 3 below, you shall forfeit your right to
receive the Severance Payment. The Severance Payment consists of the total of
the amounts which you are entitled to receive pursuant to the Assured Guaranty
Ltd. Executive Severance Plan (the “Severance Plan”) following a termination
without cause, including an amount for one-year of salary, plus an amount equal
to your pro-rata bonus (as determined pursuant to the Severance Plan based on
the average of your annual bonuses for the last three calendar years prior to
the Separation Date), plus an amount equal to your bonus amount (as determined
pursuant to the Severance Plan based on the average of your annual bonuses for
the last three calendar years prior to the Separation Date), plus an amount
equal to twelve months of your health and dental premiums based on your election
as in effect as of the Separation Date.
2.3.    Restricted Stock Units. Subject to you signing and not revoking the
First and Second Release and subject to your continued compliance with the terms
of Section 3 below and the applicable terms of the LTIP and any applicable grant
agreement, you shall become fully vested and receive an accelerated distribution
of shares pursuant to the restricted stock unit (“RSU”) awards granted
previously pursuant to the LTIP (“RSU Distributions”); provided, however, that,
if the Second Release does not become effective on or before the sixty-day
anniversary of the Separation Date or you violate the terms of Section 3 below
or the applicable terms of the LITP or any applicable grant agreement, you shall
forfeit your right to receive the RSU Distributions.
2.4.    Performance Stock Units. Subject to you signing and not revoking the
First and Second Release and subject to your continued compliance with the terms
of Section 3 below and the applicable terms of the LTIP and any applicable grant
agreement, you shall be entitled to pro-rata vesting pursuant to the performance
stock unit (“PSU”) awards granted previously pursuant to the LTIP in the amounts
determined by the Compensation Committee based on the achievement of the
performance goals both as of the Separation Date and as of the last day of the
applicable performance period (“PSU Distributions”); provided, however, that, if
the Second Release does not become effective on or before the sixty-day
anniversary of the Separation Date or you violate the terms of Section 3 below
or the applicable terms of the LITP or any applicable grant agreement, you shall
forfeit your right to receive the PSU Distributions.
2.5.    Stock Options Granted Prior to 2011. Subject to you signing and not
revoking the First and Second Release and subject to your continued compliance
with the terms of Section 3 below and the applicable terms of the LTIP and any
applicable grant agreement, your stock options granted to you prior to 2011
(“Old Stock Options”) pursuant to the LTIP shall remain exercisable until the
last business day prior to the earlier to occur of the ten-year anniversary of
the date of

2

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]

grant and the two-year anniversary of the Separation Date; provided, however,
that, if the Second Release does not become effective on or before the sixty-day
anniversary of the Separation Date or you violate the terms of Section 3 below
or the applicable terms of the LITP or any applicable grant agreement, you shall
forfeit your right to exercise the Old Stock Options.
2.6.    Stock Options Granted In 2012. Subject to you signing and not revoking
the First and Second Release and subject to your continued compliance with the
terms of Section 3 below and the applicable terms of the LTIP and any applicable
grant agreement, you shall be entitled to vesting pursuant to the performance
stock options (“2012 Performance Options”) awards granted in 2012 pursuant to
the LTIP in 5,602 of the 9,245 2012 Performance Options originally granted based
on the achievement of the performance goals through December 31, 2014, and such
2012 Performance Options shall be exercisable between February 7, 2015 and the
last business day prior to June 30, 2015; provided, however, that, if the Second
Release does not become effective on or before the sixty-day anniversary of the
Separation Date or you violate the terms of Section 3 below or the applicable
terms of the LITP or any applicable grant agreement, you shall forfeit your
right to vest in or exercise the 2012 Performance Options.
2.7.    Stock Options Granted In 2013. Subject to you signing and not revoking
the First and Second Release and subject to your continued compliance with the
terms of Section 3 below and the applicable terms of the LTIP and any applicable
grant agreement, you shall be entitled to pro-rata vesting pursuant to the
performance stock options (“2013 Performance Options”) awards granted in 2013
pursuant to the LTIP in the amounts determined by the Compensation Committee
based on the achievement of the performance goals as of the last day of the
applicable performance period, and such 2013 Performance Options, to the extent
that they become vested, shall be exercisable between February 7, 2016 and the
last business day prior to May 7, 2016; provided, however, that, if the Second
Release does not become effective on or before the sixty-day anniversary of the
Separation Date or you violate the terms of Section 3 below or the applicable
terms of the LITP or any applicable grant agreement, you shall forfeit your
right to vest in or exercise the 2013 Performance Options.
2.8.    SERP. You shall be entitled to a lump-sum distribution of your accrued
benefits in the Assured Guaranty Corp. Supplemental Executive Retirement Plan
(the “SERP”) during the seventh full calendar month following the Separation
Date.
2.9.    Medical Benefits. Your entitlement to continue medical coverage under
the benefit plans of the Company will be determined in accordance with the
provisions of section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”) and section 601 of the Employee Retirement Income Security Act of
1974, as amended (which continuation coverage is sometimes referred to as “COBRA
coverage”). You shall receive separate notification of your rights to COBRA
coverage.
2.10.    Expense Reimbursement. You will be entitled to be reimbursed for the
business expenses you incurred during the period ending on your Separation Date,
subject to the rules established by the Company relating to such reimbursement.

3

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]

2.11.    Vacation. Within thirty days of the Separation Date or such earlier
date as required by applicable law, the Company shall pay to you an amount which
is in settlement of any and all vacation days that you have accrued but did not
use, and to which you are entitled from the Company. You will not accrue or be
entitled to any vacation after your Separation Date.
2.12.    Other Benefits. You will be entitled to benefits under the Company’s
qualified retirement plan according to the terms of such plan. All other
benefits shall cease as of the Separation Date.
2.13.    Withholding. All amounts otherwise payable under this Agreement shall
be subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this Agreement.
2.14.    Other Payments. Except as specified in this Section 2, or otherwise
expressly provided in or pursuant to the Agreement, you shall be entitled to no
compensation, benefits or other payments or distributions, and references in the
First and Second Release to the release of claims against the Company shall be
deemed to also include reference to the release of claims against all
compensation and benefit plans and arrangements established or maintained by the
Company and its Affiliates.
SECTION 3    
PROTECTION OF COMPANY INTERESTS
3.1.    Restrictive Covenants. You expressly agree and acknowledge that Section
7 of the Assured Guaranty Ltd. Executive Severance Plan and all applicable terms
of the LTIP and all award agreements for awards previously granted to you
pursuant to the LTIP shall survive and that you remain bound by the terms of
such agreements.
3.2.    Property. You represent and warrant that you have (i) removed your
personal effects from your office at the Company, (ii) vacated such office,
(iii) returned to the Company all property of the Company and its Affiliates,
including, without limitation, any Company computer, Blackberry, iPhone, iPad,
any keys, credit cards, passes, files, confidential documents or material, or
other property belonging to the Company or its Affiliates, and (iv) returned all
writings, files, records, correspondence, notebooks, notes and other documents
and things (including any copies thereof) containing any trade secrets relating
to the Company or its Affiliates. For purposes of the preceding sentence, the
term “trade secrets” shall mean information, including a formula, pattern,
compilation, program device, method, technique, or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. You
further represent and warrant that (i) prior to your Separation Date, you have
not deleted or altered any documents, files or information in the Company
computer, BlackBerry, iPhone, iPad, or in the Company’s electronic or other
records, or duplicated, downloaded or otherwise retained any documents, files or
other information belonging to the Company or its Affiliates, other than a
routine

4

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]

deletion or alteration in the ordinary course of business or (ii) after your
Separation Date, you will not delete or alter any documents, files or
information in the Company laptop computer, BlackBerry, iPhone, iPad, or
duplicated, downloaded or otherwise retained any documents, files or other
information belonging to the Company or its Affiliates, other than a routine
deletion in the ordinary course of business. For purposes of this Agreement, the
term “Affiliate” means (a) any corporation, partnership, joint venture or other
entity which, as of your Separation Date, owns, directly or indirectly, at least
a fifty percent interest in the Company (or any successor to the Company)
entitled to vote; (b) any corporation, partnership, joint venture or other
entity in which, as of your Separation Date, at least a fifty percent interest
is owned, directly or indirectly, by the Company, by any entity that is a
successor to the Company, or by any entity that is an Affiliate by reason of
clause (a) next above; and (c) any past, present or future officer or director
of the Company.
3.3.    Effect of Covenants. Nothing in this Section 3 shall be construed to
adversely affect the rights that the Company would possess in the absence of the
provisions of such Section.
SECTION 4    
RELEASE AND WAIVER
As part of this Agreement, and in consideration of the additional payments
provided to you in accordance with this Agreement, you are required to execute
the First Release, in the form set forth as Exhibit A of this Agreement, and the
Second Release, in the form set forth as Exhibit B, which are attached to and
form a part of this Agreement. This Agreement (including all Exhibits to this
Agreement), and the commitments and obligations of all parties hereunder:
(a)
shall become final and binding immediately following the expiration of your
right to revoke the execution of the Second Release in accordance with paragraph
2(d) of the release;

(b)
shall not become final and binding until the expiration of such right to revoke;
and

(c)
shall not become final and binding if you revoke such execution.

SECTION 5    
MISCELLANEOUS
5.1.    Amendment. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as you live, no person, other than the parties hereto, shall have any
rights under or interest in this Agreement or the subject matter hereof. It is
the intention of the parties that the payments and benefits to which you could
become entitled under this Agreement not be subject to accelerated recognition
of income or imposition of additional tax under Code Section 409A, and the
Agreement shall be construed in a manner that is consistent with this intent.
5.2.    Waiver of Breach. The waiver by either you or the Company (or its
Affiliates) of a breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either you or the Company.
Continuation of benefits hereunder by the

5

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]

Company following a breach by you of any provision of this Agreement shall not
preclude the Company from thereafter exercising any right that it may otherwise
independently have to terminate said benefits based upon the same violation.
5.3.    Effect of Breach. You acknowledge that the Company would be irreparably
injured by your violation of Section 3, and you agree that the Company and its
Affiliates, in addition to any other remedies available to them for such breach
or threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining you from any actual
or threatened breach of Section 3. If a bond is required to be posted in order
for the Company to secure an injunction or other equitable remedy, the parties
agree that said bond need not be more than a nominal sum. You also agree that,
if you ever challenge the validity of this Agreement and the First and Second
Release or if you breach the terms of this Agreement and First and Second
Release, you will repay the Severance Payment to the Company and an amount equal
to any gain received as a result of the RSU Distributions, the PSU Distributions
and any gain recognized on the exercise of any of the Old Stock Options, the
2012 Performance Options and the 2013 Performance Options to the Company.
5.4.    Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified); provided, however,
that if one or more provisions of the First and Second Release are invalid or
unenforceable, the Company may, in its sole discretion, elect to have the entire
Agreement treated as invalid and unenforceable.
5.5.    Other Agreements. Except as otherwise specifically provided in this
Agreement, this instrument constitutes the entire agreement between you and the
Company and supersedes all prior agreements and understandings, written or oral,
including, without limitation, the Employment Agreement and any other agreements
that may have been made by and between you and the Company or its predecessors
or Affiliates; provided, however, that for the avoidance of doubt, as noted in
Section 3 of this Agreement, you agree that you remain bound by all applicable
terms of Section 7 of the Assured Guaranty Ltd. Executive Severance Plan and all
applicable terms of the LTIP and all award agreements for awards previously
granted to you pursuant to the LTIP.
5.6.    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of New York without regard to the conflict of law provisions
of any state.
5.7.    Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement and First and Second
Release. 
5.8.    Exhibits, Other Documents. Except as otherwise expressly provided in
this Agreement, or except where the context clearly requires otherwise, all
references in this Agreement to “the Agreement” or “this Agreement” shall be
deemed to include references to each of the Exhibits to this Agreement. To the
extent that the terms of this Agreement (including the Exhibits to this

6

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]

Agreement) provide that your rights or obligations set forth in this Agreement
(including the Exhibits to this Agreement) are to be determined under, or are to
be subject to, the terms of any other plan or other document, this Agreement
(including the Exhibits to this Agreement) shall be deemed to incorporate by
reference such plan or other document.
5.9.    Counterparts. This Agreement may be executed in more than one
counterpart, but all of which together will constitute one and the same
agreement.









7

--------------------------------------------------------------------------------

[ago12312014ex1091_image1.jpg]



If you accept the terms of this Agreement, please indicate your acceptance by
signing and returning a copy of this letter to the undersigned, along with a
signed copy of Exhibit A (First Release) and a signed copy of Exhibit B within
the time period specified on or after your Separation Date.
Very truly yours,


Assured Guaranty Ltd. and its Affiliates




By:                                             




Its:_________________________________
Accepted and agreed:
Date:____________________


________________________
Robert B. Mills



8

--------------------------------------------------------------------------------




Offer Date: February 4, 2015
EXHIBIT A
EXECUTIVE RELEASE AND WAIVER
1. This document is attached to, is incorporated into, and forms a part of, the
separation agreement dated February 4, 2015 (the “Agreement”) by and between
Robert B. Mills (the “Executive”) and Assured Guaranty Ltd. (the “Company”). The
Executive, on behalf of himself and the other Executive Releasors, releases and
forever discharges the Company and the other Company Releasees from any and all
Claims which the Executive now has or claims, or might hereafter have or claim
(or the other Executive Releasors may have, to the extent that it is derived
from a Claim which the Executive may have), against the Company Releasees based
upon or arising out of any matter or thing whatsoever, occurring or arising on
or before the date of this Release and Waiver, to the extent that the Claim
arises out of or relates to the Executive’s employment by the Company and its
Affiliates as defined in the Agreement and/or the Executive’s termination or
resignation therefrom. However, nothing in this Release and Waiver shall
constitute a release of any Claims of the Executive (or other Executive
Releasors) for a breach by the Company of the Agreement; or purport to release
any claims which may not lawfully be released.
1. For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:
(a)
The term “Agreement” shall include the Agreement and the Exhibits thereto, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits.

(b)
The term “Claims” shall include (except for claims for breach of the Agreement)
any and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, known or unknown, cognizable at law or equity, shall
include claims related to pay, commission, hours, bonuses, pension, disability,
physical or mental affliction, benefits including vacation days and payment for
unused vacation, reimbursement for expenses, terms and conditions of employment
and claims of discrimination on account of age, race, color, sex, sexual
harassment, sexual orientation, marital status, disability, national origin,
citizenship, religion, or retaliation and shall include, without limitation,
claims arising under (or alleged to have arisen under) (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) The Civil Rights Act of 1991; (iv)
Section 1981 through 1988 of Title 42 of the United States Code, as amended; (v)
the Employee Retirement Income Security Act of 1974, as amended; (vi) The
Immigration Reform Control Act, as amended; (vii) The Americans with
Disabilities Act of 1990, as amended; (viii) The National Labor Relations Act,
as amended; (ix) The Fair Labor Standards Act, as amended; (x) The Occupational
Safety and Health Act, as amended; (xi) The Family and Medical Leave Act of
1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal Worker Adjustment and
Retraining Notification Act and any similar state laws; (xiv) any state
antidiscrimination law; (xv) any state or local wage and hour law; (xvi) any
other local, state or federal law, regulation or ordinance; (xvii) any
whistleblower law; (xviii) any public


Exhibit A Page 1

--------------------------------------------------------------------------------




policy, contract, tort, or common law; or (xix) any allegation for costs, fees,
or other expenses including attorneys’ fees incurred in these matters.
(Executive specifically releases any claim based on any amendment to the laws
referenced, whenever such amendment was enacted, and specifically releases any
claim under the Lily Ledbetter Fair Pay Act and any new laws enacted after
January 1, 2009. Executive does not, however, release any claim which the
statute provides may not be released under any circumstances.)
(c)
The term “Company Releasees” shall include the Company and its Affiliates, and
their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors.

(d)
The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

2. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:
(a)
By this Release and Waiver, the Executive Releasors do not release or waive any
right or claim which they may have which arises after the date of execution of
this Release and Waiver.

(b)
In exchange for this Release and Waiver, the Executive hereby acknowledges that
he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

(c)
The Company hereby expressly advises the Executive to consult with an attorney
of his choosing prior to executing this Release and Waiver.

(d)
The Executive has twenty-one (21) days from the Offer Date to consider whether
or not to execute this Release and Waiver. In the event of such execution, the
Executive has a further period of seven (7) days from the date of said execution
in which to revoke said execution. This Release and Waiver will not become
effective until expiration of such revocation period.

(e)
This Release and Waiver, and the commitments and obligations of all parties
under the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit A;
(ii) shall not become final and binding until the expiration of such right to
revoke; and
(iii) shall not become final and binding if the Executive revokes such
execution.

Exhibit A Page 2

--------------------------------------------------------------------------------




3. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein.


                            
_____________________________
Robert B. Mills


Date: _______________________



Exhibit A Page 3

--------------------------------------------------------------------------------




EXHIBIT B
EXECUTIVE RELEASE AND WAIVER
1. This document is attached to, is incorporated into, and forms a part of, the
separation agreement dated February 4, 2015 (the “Agreement”) by and between
Robert B. Mills (the “Executive”) and Assured Guaranty Ltd. (the “Company”). The
Executive, on behalf of himself and the other Executive Releasors, releases and
forever discharges the Company and the other Company Releasees from any and all
Claims which the Executive now has or claims, or might hereafter have or claim
(or the other Executive Releasors may have, to the extent that it is derived
from a Claim which the Executive may have), against the Company Releasees based
upon or arising out of any matter or thing whatsoever, occurring or arising on
or before the date of this Release and Waiver, to the extent that the Claim
arises out of or relates to the Executive’s employment by the Company and its
Affiliates as defined in the Agreement and/or the Executive’s termination or
resignation therefrom. However, nothing in this Release and Waiver shall
constitute a release of any Claims of the Executive (or other Executive
Releasors) for a breach by the Company of the Agreement; or purport to release
any claims which may not lawfully be released.
1. For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:
(a)
The term “Agreement” shall include the Agreement and the Exhibits thereto, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits.

(b)
The term “Claims” shall include (except for claims for breach of the Agreement)
any and all rights, claims, demands, debts, dues, sums of money, accounts,
attorneys’ fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, known or unknown, cognizable at law or equity, shall
include claims related to pay, commission, hours, bonuses, pension, disability,
physical or mental affliction, benefits including vacation days and payment for
unused vacation, reimbursement for expenses, terms and conditions of employment
and claims of discrimination on account of age, race, color, sex, sexual
harassment, sexual orientation, marital status, disability, national origin,
citizenship, religion, or retaliation and shall include, without limitation,
claims arising under (or alleged to have arisen under) (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) The Civil Rights Act of 1991; (iv)
Section 1981 through 1988 of Title 42 of the United States Code, as amended; (v)
the Employee Retirement Income Security Act of 1974, as amended; (vi) The
Immigration Reform Control Act, as amended; (vii) The Americans with
Disabilities Act of 1990, as amended; (viii) The National Labor Relations Act,
as amended; (ix) The Fair Labor Standards Act, as amended; (x) The Occupational
Safety and Health Act, as amended; (xi) The Family and Medical Leave Act of
1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal Worker Adjustment and
Retraining Notification Act and any similar state laws; (xiv) any state
antidiscrimination law; (xv) any state or local wage and hour law; (xvi) any
other local, state or federal law, regulation or ordinance; (xvii) any
whistleblower law; (xviii) any public policy, contract, tort, or common law; or
(xix) any allegation for costs, fees, or other expenses


Exhibit B Page 1

--------------------------------------------------------------------------------




including attorneys’ fees incurred in these matters. (Executive specifically
releases any claim based on any amendment to the laws referenced, whenever such
amendment was enacted, and specifically releases any claim under the Lily
Ledbetter Fair Pay Act and any new laws enacted after January 1, 2009. Executive
does not, however, release any claim which the statute provides may not be
released under any circumstances.)
(c)
The term “Company Releasees” shall include the Company and its Affiliates, and
their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors.

(d)
The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

2. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:
(a)
By this Release and Waiver, the Executive Releasors do not release or waive any
right or claim which they may have which arises after the date of execution of
this Release and Waiver.

(b)
In exchange for this Release and Waiver, the Executive hereby acknowledges that
he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

(c)
The Company hereby expressly advises the Executive to consult with an attorney
of his choosing prior to executing this Release and Waiver.

(d)
The Executive has had at least twenty-one (21) days from the Offer Date to
consider whether or not to execute this Release and Waiver. In the event of such
execution, the Executive has a further period of seven (7) days from the date of
said execution in which to revoke said execution. This Release and Waiver will
not become effective until expiration of such revocation period.

(e)
This Release and Waiver, and the commitments and obligations of all parties
under the Agreement:

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit A;
(ii) shall not become final and binding until the expiration of such right to
revoke; and
(iii) shall not become final and binding if the Executive revokes such
execution.



Exhibit B Page 2

--------------------------------------------------------------------------------






3. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein.


                            
_____________________________
Robert B. Mills


Date: _______________________



Exhibit B Page 3